Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.

Response to Arguments
In communications filed on 11/3/2022, claims 1-8 are presented for examination. Claim 1 is independent.
Amended claim(s): 1.
Applicants’ arguments, see Applicant Arguments/Remarks filed 11/3/2022, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. Contrary to Applicant’s arguments, Mikkonen et al combination teaches: comparing the dynamic login identification for each transaction and confirmation dynamic identification on the authenticating system to authenticate a user for each transaction. (Sama: Abstract, i.e., authentication between server and device based on a match between the uniquely generated OTP; see also, Figs 2, 5, 11, col 2:31-67, col 6: 13-45, i.e., the OTPs are associated with the user device and are dynamically generated by the device and the authentication server and matched for authentication for each service access; col 15:33-67, col 21:1-33. See also, Sheets: ¶56, ¶46-¶48, ¶110-¶115, i.e., recreated the code at the system to be compared with the received code, and the hash function)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120254949 A1 (hereinafter ‘Mikkonen’) in view of US 8572684 B1 (hereinafter ‘Sama’) in view of US 20100180327 A1 (hereinafter ‘Sheets’).

As regards claim 1, Mikkonen (US 20120254949 A1) discloses: A method, comprising creating a device identification associated with a device by processing a user signature with a generated random number; (Mikkonen: Abstract, ¶45-¶46, ¶51, ¶53, ¶54, i.e., generating device identifier using randomly generated seeds and service (i.e., signature) specified by user)
registering the device identification on the device and on an authentication system; (Mikkonen: Abstract, ¶45-¶46, ¶51, ¶53, ¶54, i.e., generating device identifier using randomly generated seeds and service (i.e., signature) specified by user and storing the IDs on the UE device and passed on and stored on the services platform i.e., authentication system)
However, Mikkonen does not but in analogous art, Sama (US 8572684 B1) teaches: initiating a communication for a transaction by entering a login into the device; (Sama: Col 5:11-25, i.e., initiate the login on the device)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen to include login authentication communication to an authentication system from a device as taught by Sama with the motivation to allow user access to services (Sama: Abstract)  
However, Mikkonen et al do not but in analogous art, Sheets (US 20100180327 A1) discloses: processing the login, the device identification and transaction information on the device with a hash algorithm to create a dynamic login identification that is transmitted to the authentication system; (Sheets: ¶56, ¶46-¶50, ¶59, ¶83-¶95, i.e., recreated the code at the system to be compared with the received code, and the hash function wherein a hash function is applied to the generated the login)
processing the login, device identification and transaction information on the authentication system to create a confirmation dynamic identification; and (Sheets: ¶56, ¶46-¶48, i.e., recreated the code at the system to be compared with the received code, and the hash function)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen et al to include generating a dynamic authentication code (i.e., dynamic login identification) using multiple parameters as taught by Sheets with the motivation to perform authentication (Sheets: Abstract)
Mikkonen et al combination further discloses: comparing the dynamic login identification for each transaction and the confirmation dynamic identification on the authenticating system to authenticate a user for each transaction. (Sama: Abstract, i.e., authentication between server and device based on a match between the uniquely generated OTP; see also, Figs 2, 5, 11, col 2:31-67, col 6: 13-45, i.e., the OTPs are associated with the user device and are dynamically generated by the device and the authentication server and matched for authentication for each service access; col 15:33-67, col 21:1-33. See also, Sheets: ¶56, ¶46-¶48, ¶110-¶115, i.e., recreated the code at the system to be compared with the received code, and the hash function)

As regards to claim 2, Mikkonen et al combination discloses the method of claim 1, wherein the device is selected from a group consisting of smart phones, computer laptops, computer tablets, point of sale devices, unmanned vehicle control units, and electronic control units. (Mikkonen: Fig. 1, i.e., the UE. See also, Sama: Fig 1 and col 6:53-58)

As regards to claim 5, Mikkonen et al combination discloses the method of claim 1, wherein the authentication system is a component of a system selected from a group consisting of financial institutions, commercial retailers, military systems, automobile electronics system, medical institutions, government institutions, cloud storage systems, critical infrastructure systems and security systems. (Mikkonen: ¶38. See also, Sama: Abstract, i.e., access to goods and services, see also, col 4:22-44, i.e., bank service, SAAS i.e., cloud services)

As regards to claim 7, Mikkonen et al combination discloses the method of claim 1, wherein the login is selected from a group consisting of a username, password and personal identification number. (Sheets: ¶56)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen et al to include generating a dynamic authentication code (i.e., dynamic login identification) using multiple parameters as taught by Sheets with the motivation to perform authentication (Sheets: Abstract)

As regards to claim 8, Mikkonen et al combination discloses the method of claim 1, wherein the transaction information is selected from a group consisting of time, transaction cost, command, request and location. (Sheets: ¶56)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen et al to include generating a dynamic authentication code (i.e., dynamic login identification) using multiple parameters as taught by Sheets with the motivation to perform authentication (Sheets: Abstract)

Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen in view of Sama in view of Sheets in view of US 20140236391 A1 (hereinafter ‘Woods’).

As regards to claim 3, Mikkonen et al combination discloses the method of claim 1. However, Mikkonen et al do not but in analogous art Wood (US 20140236391 A1) teaches: wherein the device is an unmanned vehicle control unit and the authenticating system is an unmanned vehicle. (Wood: Figs. 2-3, ¶42, i.e., command & control of unmanned vehicles wherein the unit 220 and 240 use cryptography to provide access control of the vehicle)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen et al to include unmanned vehicle and unmanned vehicle control using cryptographic control for authentication for access control as taught by Wood with the motivation to deny access to the vehicle controls to unauthorized users (Wood: ¶42) 

As regards to claim 6, Mikkonen et al combination discloses the method of claim 1. However, Mikkonen et al do not but in analogous art Wood (US 20140236391 A1) teaches: wherein the authentication system is an unmanned vehicle control system. (Wood: Figs. 2-3, ¶42, i.e., command & control of unmanned vehicles wherein the unit 220 and 240 use cryptography to provide access control of the vehicle)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen et al to include unmanned vehicle and unmanned vehicle control using cryptographic control for authentication for access control as taught by Wood with the motivation to deny access to the vehicle controls to unauthorized users (Wood: ¶42)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkonen in view of Sama in view of Sheets in view of US 20030212894 A1 (hereinafter ‘Buck’).

As regards to claim 4, Mikkonen et al combination discloses the method of claim 1. However, Mikkonen et al do not but in analogous art Buck (US 20030212894 A1): wherein storing the device identification on the device comprises storing the device identification on a platform selected from a group consisting of a trusted platform module, SmartCard, and SmartChip. (Buck: Fig. 1, ¶22-¶23, i.e., smart card with memory for authentication)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Mikkonen et al to include use of well-known and commonly used smartcard technology for authentication purposes as taught by Buck with the motivation to perform authentication and to provide security (Buck: ¶16)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432